Citation Nr: 0016389	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  99-01 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a low back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefits sought on 
appeal.  The veteran served on active service from October 
1965 to October 1969.

The Board notes that, in a November 1998 VA form 9 (Appeal to 
Board of Veterans' Appeals), the veteran perfected the issue 
of entitlement to an increased disability evaluation for post 
traumatic stress disorder (PTSD) in excess of 30 percent.  
Subsequently, in a July 1999 rating decision, the veteran was 
awarded a 50 percent disability evaluation for his PTSD.  
And, in an August 1999 VA form 21-4138 (Statement in Support 
of Claim), the veteran indicated that he desired to withdraw 
his claim for an increased evaluation.  As such, the 
veteran's claim for an increased disability evaluation has 
been withdrawn, and thus, is no longer before the Board for 
appellate review.  See 38 C.F.R. § 20.204 (1999).

Additionally, the Board notes that, in an April 1988 Board 
decision, the Board denied the veteran service connection for 
bilateral defective hearing and a back disorder.  
Subsequently, in a November 1997 rating decision, the RO 
found that the veteran had not submitted new and material 
evidence which would allow a reopening of his claims.  
However, in a January 1999 statement of the case, the RO 
found that service connection for bilateral hearing loss and 
a back condition had not been established and did not 
determine whether new and material evidence had been 
submitted to reopen the previously denied claims.  
Nevertheless, the Board is required to determine whether new 
and material evidence has been submitted subsequent to the 
April 1988 Board decision.  See Barnett v. Brown, 83 F.3d. 
1380 (Fed Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 
(1993).  Consequently, the Board will address the issues as 
set forth on the title page of this decision.  


FINDINGS OF FACT

1.  In an April 1988 Board decision, the veteran was denied 
service connection for bilateral defective hearing and a back 
disorder; this decision is final.

2.  The evidence associated with the claims folders since the 
April 1988 Board decision, when considered alone or in 
conjunction with all of the evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claims.

3.  There is medical evidence that indicates the veteran's 
bilateral hearing loss is related to his active service. 

4.  The veteran's claim of service connection for the 
residuals of a low back injury is well grounded. 


CONCLUSIONS OF LAW

1.  The April 1988 Board decision is final.  38 U.S.C.A. § 
7104(b) (West 1991); 38 C.F.R. § 20.1100 (1999).

2.  The veteran has submitted new and material evidence to 
reopen the claims of entitlement to service connection for 
bilateral hearing loss and the residuals of a low back 
injury, and the claims are reopened. 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. §§ 20.1105, 3.156(a) (1999).

3.  The veteran's bilateral hearing loss was incurred during 
his active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999).

4.  The veteran's claim of entitlement to service connection 
for the residuals of a low back injury is well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Applicable Law.

The law grants a period of one year from the date of the 
notice of the result of the initial determination for the 
filing of a notice of disagreement; otherwise, that decision 
becomes final and is not subject to revision in the absence 
of new and material evidence or clear and unmistakable error.  
See 38 U.S.C.A. §§ 7104, 7105 (West 1991); 38 C.F.R. §§ 
3.104, 3.105(a) (1999).  However, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the claim will be reopened and 
reviewed.  See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1999).

In this case, in an April 1988 Board decision, the veteran 
was denied service connection for bilateral hearing defect 
and a back disorder as the evidence did not show a link 
between the claimed disorders and his service.  At present, 
as the veteran has attempted to reopen his claims of service 
connection, his case is before the Board for appellate 
review.  However, because the April 1988 Board decision is 
deemed to be a final disallowance, the appellant's claims may 
only be reopened if new and material evidence is submitted.  
See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a). 

Consideration of whether new and material evidence has been 
submitted is required before the merits of a claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In the recent case of Winters v. West, 12 Vet. App. 203 
(1999) (en banc), the United States Court of Appeals for 
Veterans Claims (the Court), citing Elkins v. West 12 Vet. 
App. 209 (1999) (en banc), held that the two-step process set 
out in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998):  the Secretary must first determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled. 

Upon a reopening of the claim on appeal, the Board must turn 
to the "well grounded" analysis required by Winters, Elkins 
and Hodge.  In this regard, the veteran must satisfy three 
elements for a claim of service connection to be well 
grounded.  First, there must be competent evidence of a 
current disability.  Second, there must be medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury.  Lastly, there must be 
medical evidence of a nexus or relationship between the in-
service injury or disease and the current disability.  See 
Epps v. Brown, 9 Vet. App. 341 (1996).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999). 

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumption period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or during any applicable presumption period, if 
continuity of symptomatology is demonstrated thereafter, and 
if competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  Thus, the claimant is required to establish a nexus 
between the claimed disability and his/her active military 
service, even if a continuity of symptomatology has been 
established under 38 C.F.R. § 3.303(b).  See Clyburn v. West, 
12 Vet. App. 296 (1999) (distinguishing the factual 
circumstances in Falzone v. Brown, 8 Vet. App. 398 (1995), 
and Hampton v. Gober, 10 Vet. App. 481 (1997)).

In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

II.  Bilateral Hearing Loss.

In this case, since the April 1988 final adjudication, the 
additional evidence in the files which is related to this 
issue includes medical records from the Bluemound Medical 
Center dated April 1997 describing the veteran had a history 
of noise exposure during his service, and diagnosing the 
veteran with moderately severe high frequency hearing loss 
resulting from noise exposure and old age, combined.  

Medical records from the Wisconsin Hearing Aid Center dated 
April 1997 reveal that, upon examination, the veteran's pure 
tone thresholds, in decibels, for the left ear were 15, 10, 
30, 55, 60, and for the right ear were 10, 15, 20, 40, 50, 
both measured at 500, 1000, 3000, 2000, and 4000 Hertz.  His 
speech discrimination scores were 94 percent for the left 
ear, and 96 percent for the right ear.  In addition, these 
records note that it was impossible to prove, without 
documentation of attenuation while in the service, that any 
nerve loss was necessarily noise related; however, it was 
also found that in the veteran's case that was most likely 
the case.

Furthermore, an April 1998 VA examination report reveals he 
had a 4,000 cycle sensorineural notching in the veteran's 
ears consistent with a noise exposure pattern.  However, as 
this 4,000 cycle notching was not found in the veteran's 
discharge examination, it was more likely than not that the 
veteran's hearing loss was exacerbated by conditions the 
veteran encountered after his service.  Nevertheless, he was 
found to have periodic tinnitus experienced during his 
service and as a result of jet engine noise exposure.

Lastly, a November 1999 VA examination report finds that the 
veteran's pure tone thresholds, in decibels, for the left ear 
were 5, 0, 15, 45, 50, and for the right ear were 10, 5, 15, 
30, 45, both measured at 500, 1000, 3000, 2000, and 4000 
Hertz.  His speech discrimination scores were 76 percent for 
the left ear, and 76 percent for the right ear.  However, it 
was found that no new information had been provided which 
would link any hearing loss to exposure to noise in the 
military.

After a review of the additional evidence submitted 
subsequent to the April 1988 Board decision, the Board finds 
that some of the recently submitted evidence warrants a 
reopening of the veteran's claim in that such evidence was 
not previously submitted to agency decisionmakers, bears 
directly and substantially upon the specific matters under 
consideration, is neither cumulative nor redundant, and by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to decide fairly 
the merits of the claim.  The Board finds that such evidence 
contributes to a complete evidentiary record for the 
evaluation of the veteran's claim.  As such, this evidence is 
"new and material" as contemplated by law, and thus, 
provides a basis to reopen the veteran's claim of service 
connection for bilateral hearing loss.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.

Having reopened the veteran's claim of service connection for 
bilateral hearing loss, the Board turns to the "well 
grounded" analysis required by Winters, Elkins and Hodge.  
As noted above, the veteran must satisfy three elements for 
his claim for service connection to be well grounded.  First, 
there must be competent evidence of a current disability. 
Second, there must be medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury.  Lastly, there must be medical evidence of 
a nexus or relationship between the in-service injury or 
disease and the current disability.  See Epps v. Brown, 9 
Vet. App. 341 (1996).  

In addition, before service connection may be granted for 
hearing loss, the loss must be of a particular level of 
severity.  For purposes of applying the laws administered by 
the VA, impaired hearing will be considered a disability when 
the thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.  However, in Hensley v. 
Brown, 5 Vet. App. 155 (1993), the Court stated that 38 
C.F.R. § 3.385, does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service. Id. 
at 159.  The Court explained that when audiometric test 
results at the veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service. Id. at 160.

In reviewing the evidence of record de novo, the Board notes 
the veteran is currently contending that he is service 
connected for tinnitus related to jet engine noise exposure 
during his service, as found in a May 1998 Hearing Officer's 
decision.  In this regard, he further contends that the same 
jet engine noise exposure which caused his tinnitus, also 
caused his current bilateral hearing loss.  Also, he notes 
his noise exposure is secondary to being on flight deck on a 
regular basis, while aboard the aircraft carrier where he 
served.

Furthermore, the Board finds that the veteran's service 
medical records are negative for any complaints of or 
treatment for hearing loss.  However, these records contain 
various examination reports evidencing a decrease in the 
veteran's hearing ability over his 4 years of service.  
Specifically, the Board notes that a September 1965 
examination report shows his pure tone thresholds, in 
decibels, for the left ear were -5, -5, 5, 15, and for the 
right ear were 0, -5, 5, 10, both measured at 500, 1000, 
2000, and 4000 Hertz.  However, a September 1969 examination 
report shows his pure tone thresholds, in decibels, for the 
left ear were 0, 5, 10, 20, 20, and for the right ear were 0, 
0, 10, 10, 5, both measured at 500, 1000, 3000, 2000, and 
4000 Hertz.

In addition, December 1986 and January 1987 VA examination 
reports further show a decrease in the veteran's hearing 
ability.  In particular, the Board notes that the January 
1987 VA examination report describes the veteran's service 
aboard an aircraft carrier and his exposure to jet engine 
noise for about two years, notes his past medical history was 
non-contributory, and assigns a diagnosis of bilateral 
hearing loss at 4,000 Hertz, most likely represented exposure 
to noise while at work.

Lastly, the Board notes the veteran's DD-214 indicates his 
military specialty was flight control systems maintenance, 
and that he served with the Attack Squadron 37 on board the 
U.S.S. Kitty Hawk aircraft carrier.

Thus, after a de novo review of the veteran's case, the Board 
finds that the evidence of record supports the veteran's 
contentions that he was exposed to noise trauma during his 
service.  Specifically, the Board finds that the veteran's 
service medical records show a decrease in hearing ability; 
as well as that the April 1997 records from Bluemound Medical 
Center and Wisconsin Hearing Aid Center, and the April 1998 
and November 1999 VA examination reports tend to link the 
veteran's hearing loss to in-service jet engine noise 
exposure.  As such, the Board concludes that the veteran has 
established he is entitled to service connection for 
bilateral hearing loss.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1999).  See 38 C.F.R. 
§ 3.303(b); see Clyburn v. West, 12 Vet. App. 296 (1999). 

III.  The Residuals of a Low Back Injury.

In this case, since the April 1988 final adjudication, the 
additional evidence in the files which is related to this 
issue includes an April 1997 statement from Richard E. 
Protasiewicz, Jr., D.C., indicating that, after a review of 
the veteran's orthopedic and neurological testing, along with 
his x-rays, it was his professional opinion that the 
veteran's low back pain was directly a result of his fall 
while in the service.  Additional records from Dr. 
Protasiewicz dated from December 1996 to May 1997 describe 
the treatment the veteran received for his back disorder and 
confirm the link between the veteran's reported service fall 
and his diagnosis of spondylolisthesis.

Furthermore, An April 1997 statement from Philip Shovers, 
M.D., indicates the veteran had grade I spondylolisthesis at 
L5-S1, which had been present for a long time.  And, December 
1997 records from Bluemound Medical Center note the veteran 
reported an in-service back injury and back pain since 1969.

Lastly, the record includes various statements, all tending 
to link his current low back disorder to a fall injury during 
his service.  And, January 1997 statements from the veteran's 
wife and H.H. attempt to support the veteran's contention.  
In particular, the Board notes that the statement from H.H. 
describes that he served with the veteran aboard the U.S.S. 
Kitty Hawk launching aircraft during flight operations.  He 
reported an incident during which the veteran and himself 
where thrown to the ground into safety nets, as they were 
trying to escape the blast of an F-4 "Fantom" aircraft that 
had to go full power.  As they were blown into the nets, the 
veteran injured his back and had to be off the flight deck 
for a period of time. 

After a review of the record, the Board finds that the 
evidence, as set forth above, is sufficient to reopen the 
veteran's claim.  As noted above, the Board denied the 
veteran service connection in April 1988 on the grounds that 
he had not provided competent evidence linking his current 
back disorder to his service.  However, at present, the Board 
finds the additional medical evidence submitted since the 
April 1988 denial tends to show such link between the 
veteran's reported in-service injury and his current low back 
disorder.  And, as noted in Hodge, "the ability of the Board 
to render a fair, or apparently fair, decision may depend on 
the veteran's ability to ensure the Board has all potentially 
relevant evidence before it," and the Federal Circuit stated 
further, that some new evidence may "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge, 155 F.3d at 1363.  Therefore, the Board finds that the 
evidence submitted since the last prior final decision in 
April 1988 satisfies this requirement.  

Based on the foregoing, the Board finds that some of the 
recently submitted evidence warrants a reopening of the 
veteran's claim in that such evidence was not previously 
submitted to agency decisionmakers, bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  The Board finds that such evidence 
contributes to a complete evidentiary record for the 
evaluation of the veteran's claim.  Thus, this evidence is 
"new and material" as contemplated by law, and provides a 
basis to reopen the veteran's claim of service connection for 
the residuals of a low back injury.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156. 

Having reopened the veteran's claim of service connection, 
the Board turns to the "well grounded" analysis required by 
Winters, Elkins and Hodge.  Upon a de novo review of the 
veteran's claim, the Board notes the veteran is currently 
contending that his low back disorder is secondary to an in-
service low back injury.  And, although the record does not 
contain evidence of an in-service injury, the Board finds 
that the veteran has submitted a claim which is plausible, 
meritorious on its own or capable of substantiation.  

Specifically, the Board observes that the April 1997 
statement from Dr. Protasiewicz provides a link between the 
veteran's current low back disorder and his service.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 498 
(1997); Clyburn v. West, 12 Vet. App. 296 (1999).  As such, 
the Board concludes that the veteran's claim of entitlement 
to service connection for the residuals of a low back injury 
is well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999).  However, as the Board 
deems that additional development is necessary prior to final 
adjudication on the merits, the veteran's claim is remanded 
to the RO for such development.









ORDER

New and material evidence having been submitted, the claim of 
service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is granted.

New and material evidence having been submitted, the claim of 
service connection for the residuals of a low back injury is 
reopened; the appeal is granted to this extent only.

The claim of entitlement to service connection for the 
residuals of a low back injury is well grounded.


REMAND

Having found that the veteran's claim of service connection 
for the residuals of a low back injury is well grounded, the 
Board next must determine whether the duty to assist has been 
met by the Board before reaching the merits of the veteran's 
claim.  See 38 U.S.C.A. § 5107(a).  Based on a review of the 
record, however, the Board finds that further development of 
the veteran's claim is necessary prior to final adjudication 
and that the claim must be remanded to the RO for such 
development.  

Once the claimant has established that he or she has a well-
grounded claim, section 5107(a) of the U.S. Code requires the 
VA to assist a claimant in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F. 3d 1464 (1997).  

After a claim is determined to be well grounded, the veteran 
may be considered for a VA examination, pursuant to 38 C.F.R. 
§ 3.326 (1999); see Slater v. Brown, 9 Vet. App. 240, 244 
(1996).  In this respect, the Board is not satisfied that a 
medical opinion regarding the etiology of the veteran's low 
back disorder, which is based on a review of all of the 
relevant and available evidence, has been obtained/submitted.  
In this regard, the Board notes that, upon a de novo review 
of the evidence, medical records from various private health 
care providers dated from 1971 to 1986 describe various back 
injuries the veteran sustained during his leisure time and/or 
on the job.  Specifically, April 1976 notations show he fell 
from a power worker machine, July 1982 notations reveal he 
injured his back that day and was unable to stand up, April 
1986 notations show he was lifting weights and 250 pounds 
fell on his chest, and July 1984 notations indicate he 
slipped and fell while in a sauna.  Additionally, medical 
records from the Elmbrook Memorial Hospital dated from 
October 1972 to October 1985 describe the treatment he 
received in October 1985, January 1984 and April 1984 for 
back injuries he sustained while working at a warehouse, 
working on a loading dock and using a forklift.   

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, because the veteran has presented evidence in 
this case, with a possible nexus between his current low back 
disorder, and his military service, and in order to afford 
the veteran due process of law, additional development of the 
record is necessary prior to a review of the merits of the 
veteran's claim.  

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  The RO should arrange for a VA 
examination of the veteran by a Board of 
three specialists to determine the 
nature, extent and etiology of his 
currently present low back disorder.  
All indicated studies should be 
performed, and the claims folders must 
be made available to the examiners for 
review.  Based upon the examination 
results, a review of the claims folders, 
and consideration of the veteran's 
medical history, the examiners should 
provide an opinion as to whether it is 
at least as likely as not that the 
veteran's current low back disorder is 
related to the reported in-service 
injury or is otherwise related to his 
period of service.  The examiners must 
include the complete rationale for all 
opinions and conclusions expressed. 

2.  Thereafter, upon ensuring that the 
directives of this remand have been fully 
satisfied, the RO should adjudicate de 
novo the issue of service connection for 
the residuals of a low back injury.  In 
making its determination, the RO should 
review all the relevant evidence in the 
claims files.  If the determination 
remains unfavorable to the veteran, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case and provide an opportunity to 
respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 


